Citation Nr: 0011431	
Decision Date: 04/28/00    Archive Date: 05/04/00

DOCKET NO.  94-13 754A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to an increased rating for hypertension, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel

INTRODUCTION

The veteran had active military service from January 1966 to 
February 1971, and from August 1980 to November 1981.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.

The present appeal arises from a March 1994 rating decision, 
in which the RO denied the veteran's claim for an increased 
rating for hypertension, previously evaluated as 10 percent 
disabling effective from September 1976.  The veteran filed 
an NOD in April 1994, and the RO issued an SOC that same 
month.  The veteran filed a substantive appeal, also in April 
1994.  Also during that month, the veteran testified before a 
hearing officer at the VARO in Roanoke.  A Hearing Officer's 
Decision was issued in July 1994.  Supplemental statements of 
the case (SSOC's) were issued in July 1994, April 1995, and 
January 1999.  Subsequently, the veteran's appeal came before 
the Board, which, in a September 1999 decision, remanded the 
appeal to the RO to schedule the veteran for a Travel Board 
hearing before a Member of the Board.  

REMAND

The veteran has submitted a well-grounded claim within the 
meaning of 38 U.S.C.A. § 5107(a).  See Murphy v. Derwinski, 1 
Vet.App. 78, 81 (1990); Gilbert v. Derwinski, 1 Vet.App. 49, 
55 (1990).  That is, the Board finds that he has submitted a 
claim which is plausible.  This finding is based in part on 
the veteran's assertion that his service-connected 
hypertension is more severe than previously evaluated.  See 
Jackson v. West, 12 Vet.App. 422, 428 (1999), citing 
Proscelle v. Derwinski, 2 Vet.App. 629 (1992).

A review of the evidence reflects that the veteran was 
service connected for hypertension in May 1971, and assigned 
a noncompensable disability rating effective from February 
1971.  Thereafter, in January 1977, the veteran's disability 
rating was increased to 10 percent, effective from September 
1976.  

The veteran's most recent VA medical examination with respect 
to his service-connected hypertension occurred in February 
1994.  The veteran's blood pressure readings at that time 
were noted as 160/100 (sitting), 160/102 (reclining), and 
166/104 (standing).  On clinical evaluation, there was a 
regular rate and rhythm of the veteran's heart, distant heart 
sounds, and "PM1" was not palpated.  The veteran was noted 
to be taking Procardia XL and Lisinopril.  The examiner's 
diagnosis was hypertension.  

In April 1994, the veteran submitted a personal statement and 
additional evidence to support his claim.  He reported having 
suffered shortness of breath on exertion since 1987, and 
having to stop and rest when climbing stairs.  He 
additionally submitted a 2-D echocardiographic report, dated 
in March 1994.  The report, signed by Aldo Esposito, M.D., 
reflected findings of mild concentric increase in the left 
ventricular (LV) wall thickness.  He also submitted a Kaiser-
Permanente Verification of Treatment report, with noted 
"Concentric LVH [left ventricular hypertrophy] after a/w HTN 
[hypertension]".  Furthermore, two ECG (electrocardiogram) 
reports, dated in February 1994, from the VA Medical Center 
(VAMC) in Washington, noted a normal sinus rhythm and 
nonspecific T-wave abnormality.  

Subsequently, the RO received a letter from Dr. Esposito, 
dated in April 1994, in which he reported that the veteran 
had had an echocardiogram in March 1994, which had 
demonstrated mild concentric hypertrophy of the left 
ventricle.  It was noted that, when this finding occurred in 
an individual with a history of hypertension, there was a 
diagnostic finding of hypertensive heart disease.  

That same month, April 1994, the veteran submitted a VA Form 
9 (Appeal to Board of Veterans' Appeals), in which he 
indicated a specific desire to appear personally before a 
Member of the Board, at a local VA office.  Also in April 
1994, the veteran testified before a hearing officer at the 
VARO in Roanoke.  He reported that he was taking Procardia 
and Prinivil, as well as Lasix when his blood pressure 
reached a certain point.  He further testified that his job 
was primarily sedentary, and that he suffered from shortness 
of breath when attempting to climb stairs.  

Subsequent medical records received by the RO from the 
Washington VAMC, Kaiser-Permanente, and Fairfax Hospital, 
dated from July 1988 to May 1994, reflected the veteran's 
continued treatment for hypertension.  

In October 1994, the RO received additional medical records 
from the veteran.  In particular, VAMC Washington treatment 
records, dated in August 1994, reflected blood pressure 
readings of 200/110 and 180/100.  The veteran had been noted 
not to have taken his morning medications.  Blood pressure 
readings taken the following week were noted as 177/105, 
170/90, and 170/100.  In addition, a statement from Corbin 
Eissler, M.D., dated in March 1995, noted that the veteran 
suffered from hypertensive heart disease with mild, but 
definite, cardiac ventricular hypertrophy.  

In August 1998, the veteran was scheduled for a VA medical 
examination with respect to his heart and hypertensive 
disorder.  The record reflects that he failed to report for 
the examination.  

In June 1999, the Board wrote to the veteran, with a copy of 
the letter to the veteran's representative, seeking 
verification as to whether the veteran still desired to 
appear before a Member of the Board.  That letter was 
returned to the Board by the U.S. Postal Service, as 
undeliverable.  Thereafter, a more current address for the 
veteran was obtained and, in July 1999, a second letter was 
sent to his address in Colorado, with a copy to his 
representative, again seeking verification that the veteran 
still desired to appear before a Member of the Board.  The 
letter advised that, in the event no response was received 
within 30 days, it would be assumed the veteran wanted a 
hearing before a Board Member at the RO, and arrangements 
would be made to accomplish that.  No response was received 
from either the veteran or his representative within the 
ensuing 30 days.  

In a September 1999 Board decision, the veteran's appeal was 
remanded to the RO to schedule the veteran for a Travel Board 
hearing.  

In October 1999, the Denver RO sent a letter to the veteran 
requesting that he indicate whether he still wished a hearing 
before a Member of the Board.  The letter noted that, if the 
RO did not hear from the veteran, it would assume that he 
still wished to remain on its pending docket for a Travel 
Board hearing.  In December 1999, the RO sent an additional 
letter to the veteran requesting any recent medical records 
that could be considered in evaluating his claim.  

In February 2000, the RO was notified by the veteran's 
service representative that the veteran is now living in 
Germany, and that his current address was CMR 420, Box 1902, 
APO AE 09063.  The representative also noted that the veteran 
had received inpatient and outpatient care at the U.S. Army 
Hospital in Heidelberg, Germany, beginning in September 1999.  
It was reported that the veteran had been found to suffer 
with cardiomegaly and congestive heart failure.  The RO was 
requested to obtain these records and consider them in the 
veteran's claim.  In March 2000, the veteran's claims file 
was transferred to the VARO in Washington.  

In reviewing the record, the Board notes that VA shall notify 
the claimant of the evidence necessary to complete an 
application.  38 U.S.C.A. § 5103(a) (West 1991). An 
application is incomplete if VA is put on notice of the 
likely existence of competent medical evidence that would, if 
true, be relevant to, and indeed, necessary for, a full and 
fair adjudication of an appellant's claim.  Robinette v. 
Brown, 8 Vet.App. 69, 77-80 (1995).  See McKnight v. Gober, 
131 F.3d 1483, 1485 (Fed. Cir. 1997), specifically agreeing 
with the Robinette holding.  See also Spencer v. West, ___ 
Vet.App. ___, No. 98-363, slip op. at 7-8 (March 13, 2000).

In this instance, the veteran has put the VA on notice of the 
existence of medical evidence at the U.S. Army Hospital in 
Heidelberg, Germany, which could be relevant to his claim.  
There has been no attempt to procure any available medical 
records associated with the veteran's treatment, and such 
action should be undertaken before a final disposition of the 
veteran's claim is entered by the Board.

Furthermore, the veteran was last medically examined for VA 
purposes in February 1994 and, since that time, the rating 
criteria for cardiovascular disorders have been revised, 
effective January 12, 1998.  See 38 C.F.R. § 4.104 (1999).  
The modified Rating Schedule slightly changed the rating 
criteria for hypertension under Diagnostic Code 7101.  See 62 
Fed. Reg. 65,222.  It is provided, in pertinent part, that 
careful and repeated measurements of blood pressure readings 
will be required prior to the assignment of any compensable 
evaluation.  See 62 Fed. Reg. 65,215.

Where the law or regulations change while a case is pending, 
the version most favorable to the claimant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet.App. 308, 312-313 (1991).  See also Baker v. West, 
11 Vet.App. 163, 168 (1998).  As a result, the veteran should 
be scheduled for a medical examination for VA purposes at an 
appropriate medical facility in Germany, presumably the U.S. 
Army Hospital in Heidelberg, to better assess his current 
level of disability with respect to his service-connected 
hypertension.  

With respect to the veteran's apparent request for a Travel 
Board hearing before a Member of the Board, we are in a 
quandary.  The veteran has invoked his due process right to a 
hearing but he has not made himself available for one, 
especially now that he is residing in Germany.  However, if, 
in the face of the unsatisfied invocation of his due process 
right, the Board were to proceed to the merits of his claim, 
and reached an adverse decision, and the veteran received 
notice thereof and objected or appealed to a higher court, 
the Board decision would be subject to being vacated on due 
process grounds.  Thus, it is clear that the Board should not 
proceed to the merits of the veteran's claim until he either 
withdraws his request for a hearing or appears at one.

The RO should therefore inquire of the veteran whether he 
still desires a Travel Board hearing before a Member of the 
Board, and if so, schedule him accordingly.  By law, the 
veteran has the right to a hearing before the Board at either 
our principal location, in Washington, D.C., or at a VA 
facility within the area of jurisdiction of a VARO.  See 38 
U.S.C.A. § 7107(d) (West 1991 & Supp. 1998); 38 C.F.R. §§ 
19.75, 19.76, 20.700, 20.703, 20.704 (1998).  There is no 
provision in law for the Board to travel to Europe to conduct 
appeal hearings.  Moreover, the veteran is not required to 
attend a hearing; it is an option which he can either 
exercise or decline.  Therefore, the veteran will need to 
advise the RO as to whether he desires to return to the 
United States for a hearing before the Board, or desires to 
waive his right to such a hearing.

The Board notes that the veteran's cooperation with all these 
requests is essential.  We are cognizant that the RO had 
scheduled the veteran for a VA examination in 1998, and the 
veteran failed to report.  Also, the RO contacted the veteran 
by letter in both Virginia and Colorado to determine whether 
he desired a Travel Board hearing, and no reply to those 
letters was forthcoming.  The Board emphasizes that "[t]he 
duty to assist in the development and adjudication of a claim 
is not a one-way street."  Wamhoff v. Brown, 8 Vet.App. 517, 
522 (1996).  "If a veteran wishes help, he cannot passively 
wait for it in those circumstances where he may or should 
have information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet.App. 190, 193 (1991).  
See also Olson v. Principi, 3 Vet.App. 480, 483 (1992).  

Furthermore, a claimant is under a duty to keep the RO (and, 
when necessary, the Board) apprised of a means of 
communicating with him or her.  38 C.F.R. § 1.710 (1999).  
The Court of Appeals for Veterans Claims has declared that 
there is no burden on the part of VA to turn up heaven and 
earth to locate a veteran.  Hyson v. Brown, 5 Vet.App. 262, 
265 (1993).  

Accordingly, while we regret the delay in this case, further 
appellate consideration will be deferred, and the veteran's 
increased rating claim for hypertension is REMANDED to the RO 
for the following action:

1. The RO should obtain the names and 
addresses of all medical care providers (VA 
or non-VA), if any, who have treated the 
veteran for his hypertension since March 
1995.  The RO should request that the 
veteran furnish signed authorizations for 
release to the VA of private medical 
records in connection with each non-VA 
source identified, in particular, those 
associated with the veteran's treatment at 
the U.S. Army Hospital in Heidelberg, 
Germany.  The RO should attempt to obtain 
any such private treatment records, and any 
additional VA medical records not already 
on file which may exist, and incorporate 
them into the claims folder.  

2. The veteran should be asked whether he 
still wishes to have a Travel Board hearing 
and, if so, the hearing should be scheduled 
at an appropriate location.  In addition, 
the veteran should be cautioned as to the 
need to keep the RO apprised of the address 
at which he can be reached.  

3. The veteran should be scheduled for a 
medical examination at an appropriate 
medical facility in Germany, presumably the 
U.S. Army Hospital in Heidelberg, to 
evaluate the nature and extent of his 
hypertensive disability.  The RO may wish 
to forward a copy of this Remand and any 
other pertinent medical records from the 
claims file to the examiner.  The examiner 
should be requested to prepare a report 
which fully sets forth all current 
complaints, pertinent clinical findings, 
and diagnoses.  In particular, the 
veteran's predominant systolic and 
diastolic blood pressure should be 
reported.  In addition, it should be noted 
whether the veteran has suffered from 
congestive heart failure, left ventricular 
dysfunction, or cardiac hypertrophy.  
Furthermore, if it is deemed indicated by 
the examiner, the veteran should undergo 
laboratory exercise testing to determine 
his level of metabolic equivalents (METs).  
In such circumstances, if a laboratory 
determination of METs by exercise testing 
cannot be done for medical reasons, an 
estimation by the examiner of the level of 
activity (expressed in METs and supported 
by specific examples, such as slow 
stairclimbing or shoveling snow) that 
results in dyspnea, fatigue, angina, 
dizziness, or syncope may be used.  All 
opinions expressed should be supported by 
reference to pertinent evidence.  

4. With regard to all the instructions set 
forth above, the veteran is hereby informed 
of his obligation to cooperate by providing 
the requested information to the extent 
possible and by reporting for the scheduled 
examination(s).  The veteran is also hereby 
advised that his failure to cooperate may 
result in adverse action pursuant to 38 
C.F.R. §§ 3.158 and 3.655.

5. Upon completion of the development of the 
record requested by the Board, and any 
other development deemed appropriate by the 
RO, the RO should again consider the 
veteran's claim for an increased rating for 
hypertension.  The veteran's disability 
should be evaluated with consideration of 
the relevant rating criteria under 
38 C.F.R. § 4.104 before, and on and after, 
January 12, 1998, and a rating decision 
should be issued pursuant to Karnas, above.  

6. If the action taken remains adverse to the 
veteran, he and his accredited 
representative should be furnished an SSOC 
concerning all evidence added to the record 
since the last SSOC.  Thereafter, the 
veteran and his representative should be 
given an opportunity to respond.  The case 
should then be returned to the Board for 
further appellate consideration, if 
otherwise in order.

By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case.  The purpose of this REMAND is to further develop 
the record and ensure due process of law.  No action is 
required by the veteran until he receives further notice.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet.App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
final decision of the Board of Veterans' Appeals is 
appealable to the United States Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a final decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (1999).




